             Case 5:18-cv-00911-XR Document 59 Filed 04/28/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

SADIE HACKLER, on behalf of herself                      §
and all others similarly situated,                       §
                                                         §
Plaintiff,                                               §
                                                         §
V.                                                       §             Case No. 5:18-CV-00911-XR
                                                         §
TOLTECA ENTERPRISES, INC. d/b/a                          §
PHOENIX RECOVERY GROUP,                                  §
                                                         §
Defendant.                                               §


                     STIPULATION REGARDING STATUTORY DAMAGES


         Plaintiff and Class Representative Sadie Hackler, by and through her counsel of

record, and Defendant Tolteca Enterprises, Inc., buy and through its counsel of record

stipulate that:


         1. Sadie Hackler is entitled to $1,000 as her statutory damages in this case,

              pursuant to 15 U.S.C. §1692K (2) (8) 1•



1
  With emphasis added, 15 USC 1692k states:
(a)Amount of damages
Except as otherwise provided by this section, any debt collector who fails to comply with any provision of this
subchapter with respect to any person is liable to such person in an amount equal to the sum of-
(1) any actual damage sustained by such person as a result of such failure;
(2)(A) in the case of any action by an individual, such additional damages as the court may allow, but not exceeding
$1,000; or
(B) in the case of a class actio n, (I) such amount for each named plaintiff as could be recovered under
subparagraph (A), and (ii) such amount as the court may allow for all other class members, without regard to a
minimum individual recovery, not to exceed the lesser of $500,000 or 1 per centum of the net worth of the debt
collector; and
(3) in the case of any successful action to enforce the foregoing liability, the costs of the action, together with a
reasonable attorney's fee as determined by the court. On a finding by the court that an action under this section
was brought in bad faith and for the purpose of harassment, the court may award to the defendant attorney's fees
reasonable in relation to the work expended and costs.


STIPULATION RE STATUTORY DAMAGES                                                                      Page 112
            Case 5:18-cv-00911-XR Document 59 Filed 04/28/21 Page 2 of 2




           2. The certified class is entitled to its statutory damages of $3,600, pursuant to 15

                U.S.C. §1692K (2) (B).2


                                                        Agreed, and respectfully submitted,

                                                            LAW OFFICE OF BILL CLANTON, P.C.
                                                            926 Chulie
                                                            San Antonio, TX 78216
                                                            (210) 226 0800 Telephone
                                                            (210) 338 8660 Facsimile

                                                            BINGHAM & LEA, P.C.
                                                            319 Maverick Street
                                                            San Antonio, Texas 78212
                                                            (210) 224-1819 Telephone
                                                            (210) 224-0141 Facsimile

                                                            BY: /s/ Benjamin R. Bingham
                                                               BENJAMIN R. BINGHAM
                                                                 State Bar No. 02322350
                                                                 ben@binghamandlea.com
                                                                 WILLIAM M. CLANTON
                                                                 State Bar No. 24049438
                                                                 bill@clantonlawoffice.com

                                                            Counsel for Plaintiff




                                                   ·~ CJl-r--, ~~
                                                        4om  Clarke
                                                        Tclarkeatty7@aol.com
                                                        LAW OFFICES OF TOM CLARKE
                                                        8026 Vantage Dr., #105
                                                        San Antonio, Texas 78230

                                                       Counsel for Defendant




2   The parties previously stipulated that 1% of Defendant's net worth is $3,600. ECF # 57.

STIPULATION RE STATUTORY DAMAGES                                                              Page 212
